Appeal by defendant: (1) from a judgment of the County Court, Kings County, rendered December 16, 1950, after a jury trial, convicting and sentencing him for the crime of grand larceny in the first degree; and (2) from every intermediate order made in the action. Judgment affirmed. No opinion. Appeal from intermediate orders dismissed. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment. Nolan, P. J., Beldock, Christ and Pette, JJ., concur.